Citation Nr: 0705970	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted from July 30, 2002, for 
gastroesophageal reflux disease (GERD)?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, granted entitlement to service connection for GERD 
and assigned a non-compensable rating effective from July 30, 
2002.

The Board denied the veteran's claim for a compensable rating 
for GERD in a November 2005 decision. The veteran appealed 
this denial to the United States Court of Appeals for 
Veterans Claims (Court), and, in October 2006 the Court 
remanded the Board's November 2005 decision for further 
proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As mentioned in the INTRODUCTION section, in October 2006, 
the Court remanded the Board's November 2005 decision for 
further proceedings.  Specifically, the Court granted a joint 
motion for remand which stated that the veteran was to be 
offered a medical examination which included a gastroscopic 
study.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any medical 
treatment records which pertain to case 
for GERD since November 2005.  All 
attempts to secure this evidence must be 
documented in the claims file.  
 
2.  The RO should schedule the veteran 
for a VA gastroenterology examination 
that includes a gastroscopy to determine 
the nature and extent of any impairment 
caused by GERD.  The veteran's claims 
folder must be provided to the examiner 
for review. The examiner should delineate 
all symptoms attributable to the 
veteran's GERD, to particularly include 
any evidence of hypertrophic gastritis 
with small nodular lesions and symptoms; 
as well as any evidence of dysphagia, 
pyrosis or regurgitation with substernal 
or arm or shoulder pain.  A detailed 
account of any history of vomiting and 
diarrhea since December 2002 should be 
recorded.  The examiner should also 
express an opinion as to whether the 
disability results in an impairment of 
health and if so to what degree of 
impairment.   If diagnostic testing 
and/or specialist consultations are 
deemed to be necessary by the examiner, 
they must be conducted.  A report of the 
examination should be associated with the 
veteran's VA claims folder.  A complete 
rationale for any opinions expressed must 
be provided.

3.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review. 

6.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


